Title: To George Washington from Crosbies & Trafford, 3 August 1765
From: Crosbies & Trafford
To: Washington, George



Sir
Liverpool [England] 3 August 1765

We have before us Your favour 6 March Covering Bill Lading of four Hhds Tobo ⅌ Our Snow Virginian Capt. McCabe which we doubt it will not be in our Power to render You the Sales by this Opportunity as the Slow Demand for that Article & the

Long detention of our Vessell in the Country which has obliged us to fitt her out with all Dispatch will deprive us of that pleasure we always Shall make a Point to Observe, You will find Inclosd Invoice & Bill Lading of the Goods You Orderd which hope may be agreeable, We Shoud be always Glad to be further favourd with Your Commands & beleive us to be Sincerely Sir Your most hble Ss.

Crosbies & Trafford

